           Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

YVONNE BROWN,                )
                             )
       Plaintiff,            )
                             )                CIVIL ACTION
v.                           )
                             )                FILE No. _____________________
ADVENTURE OUTDOORS, INC. )
and J. WALLACE PROPERTIES I, )
LLC,                         )
                             )
       Defendants.           )

                                   COMPLAINT

      COMES NOW, YVONNE BROWN, by and through the undersigned

counsel, and files this, her Complaint against Defendants ADVENTURE

OUTDOORS, INC. and J. WALLACE PROPERTIES, LLC pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                          JURISDICTION AND VENUE

      1.       This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181, et

seq., based upon Defendants’ failure to remove physical barriers to access and


                                          1
           Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 2 of 15




violations of Title III of the ADA.

      2.       Venue is proper in the federal District Court for the Northern District

of Georgia, Atlanta Division, as both Defendants maintain their registered agents

for service of process in Cobb County, Georgia, and the parcel of real property at

issue in this case is located in Cobb County, Georgia

                                      PARTIES

      3.       Plaintiff YVONNE BROWN (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in the state of

Georgia. At times relevant to the instant matter, Plaintiff has been a resident of

both Dallas, Georgia (Paulding County), and is presently a resident of

Douglasville, Georgia (Douglas County).

      4.       Plaintiff suffers from Epilepsy, Multiple Sclerosis (“MS”) and has

suffered multiple injuries resulting in irreversible damage to her legs, and is

disabled as defined by the ADA.

      5.       Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking and standing.

      6.       Plaintiff uses a wheelchair for mobility purposes.

      7.       Defendant     ADVENTURE          OUTDOORS,           INC.   (hereinafter


                                           2
           Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 3 of 15




“Adventure Outdoors”) is a Georgia corporation that transacts business in the state

of Georgia and within this judicial district.

      8.       Adventure Outdoors operates a business located at 2500 S. Cobb

Drive, Smyrna, Georgia 30080, doing business as “Adventure Outdoors.”

      9.       Adventure Outdoors may be properly served with process via its

registered agent for service, to wit: Jay Wallace, 295 Mill Creek Court, Acworth,

Georgia, 30101.

      10.      Adventure Outdoors is the lessee (or a sub-lessee) of the real property

and improvements that are the subject of this action. (The structures and

improvements situated upon such real property shall be referenced herein as the

“Facility”).

      11.      Defendant J. WALLACE PROPERTIES, LLC (hereinafter “Wallace

Properties”) is a Georgia limited liability company that transacts business in the

state of Georgia and within this judicial district.

      12.      Wallace Properties is the owner (or a co-owner) of the real property

and improvements that are the subject of this action. (Said real property shall be

referenced herein as the “Property”).

      13.      Wallace Properties may be properly served with process via its

registered agent for service, to wit: Jay Wallace, 295 Mill Creek Court, Acworth,


                                           3
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 4 of 15




Georgia, 30101.

                          FACTUAL ALLEGATIONS

      14.    On multiple occasions, including, but not limited to: December 29,

2018 and November 29, 2020, Plaintiff was a customer at Adventure Outdoors.

      15.    Plaintiff is a regular repeat customer of Adventure Outdoors.

      16.    Plaintiff presently lives approximately twenty-two (22) miles from the

Facility and Property.

      17.    Plaintiff’s access to the business(es) located at 2500 South Cobb

Drive, Smyrna, Georgia 30080, (Cobb County Property Appraiser’s parcel number

17034600480), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of her disabilities, and she will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      18.    Plaintiff has visited the Facility and Property on multiple occasions

and intends on revisiting the Facility and Property once the Facility and Property

are made accessible.

      19.    Plaintiff intends to revisit the Facility and Property to purchase goods


                                         4
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 5 of 15




and/or services.

      20.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to her access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      21.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      22.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      23.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      24.    The Facility is a public accommodation and service establishment.

      25.    The Property is a public accommodation and service establishment.

      26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

                                           5
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 6 of 15




      27.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      28.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      29.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      30.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      31.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property,

but could not fully do so because of her disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facility and Property that preclude and/or limit her access to the Facility and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.


                                          6
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 7 of 15




      32.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of her

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit her

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      33.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      34.    Defendants will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendants are compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.


                                           7
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 8 of 15




      35.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)    EXTERIOR ELEMENTS:

      (i)    The total number of accessible parking spaces on the Property is

             inadequate, in violation of section 208.2 of the 2010 ADAAG

             standards.

      (i)    At least one accessible parking space on the Property does not

             have proper identification signage, in violation of section 502.6

             of the 2010 ADAAG standards. Specifically, the existing

             signage is worn away to the extent that it is not visible.

      (ii)   One or more accessible parking spaces on the Property are not

             located on the shortest accessible route from the accessible

             parking space(s) to the accessible entrances of the Facility, in

             violation of section 208.3.1 of the 2010 ADAAG standards.

      (iii) Multiple accessible parking spaces on the Property have slopes

             in excess of 1:48 (one to forty-eight), in violation of section


                                           8
  Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 9 of 15




      502.4 of the 2010 ADAAG standards. At least one accessible

      parking space (most proximate to the southern entrance of the

      Facility) has both a slope and inverted slope in excess of 1:48

      (one to forty-eight).

(iv) Multiple access aisles adjacent to the accessible parking spaces

      on the Property also have slopes in excess of 1:48 (one to forty-

      eight), in violation of section 502.4 of the 2010 ADAAG

      standards.

(v)   Multiple accessible parking spaces on the Property have cross-

      slopes in excess of 1:48 (one to forty-eight), in violation of

      section 502.4 of the 2010 ADAAG standards.

(vi) Multiple access aisles adjacent to the accessible parking spaces

      on the Property also have cross-slopes in excess of 1:48 (one to

      forty-eight), in violation of section 502.4 of the 2010 ADAAG

      standards.

(vii) One or more accessible parking spaces on the Property and their

      associated adjacent access aisles have excessive vertical rises

      within their boundaries, in violation of section 502.4 of the 2010

      ADAAG standards. These vertical rises promote water


                                   9
 Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 10 of 15




       collection and sediment to build up within the boundaries of said

       spaces and access aisles, along with vegetation growth within

       them.

(b)    INTERIOR ELEMENTS:

(i)    The interior of the Facility has multiple sales and services

       counters lacking any portion of which that has a maximum

       height of 36” (thirty-six inches) from the finished floor, in

       violation of section 904.4 of the 2010 ADAAG standards.

(ii)   The Facility lacks restrooms signage that complies with sections

       216.8 and 703 of the 2010 ADAAG standards.

(iii) The soap dispensers in the restrooms in the Facility are located

       outside the prescribed vertical reach ranges set forth in section

       308.2.1 of the 2010 ADAAG standards.

(iv) There is inadequate clear turning space in the accessible toilet

       stalls in the restrooms in the Facility, in violation of section

       603.2.1 of the 2010 ADAAG standards.

(v)    The accessible toilet stalls in the restrooms in the Facility do not

       have grab bars adjacent to the commodes therein, in violation of

       section 604.5 of the 2010 ADAAG standards.


                                    10
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 11 of 15




      (vi) The accessible toilet stall doors in the restrooms in the Facility

            are not self-closing, in violation of section 604.8.2.2 of the 2010

            ADAAG standards.

      (vii) The height of the coat hooks located in the restroom stalls in the

            restrooms in the Facility are above 48” (forty-eight inches) from

            the finished floor, in violation of section 308.2.1 of the 2010

            ADAAG standards.

      36.    Without limitation, the above-described violations of the ADAAG

made it more difficult for Plaintiff to travel upon the accessible routes on the

Property that lead from the parking area to the entrances of the Facility, and render

use of the restroom in the Facility entirely inaccessible to Plaintiff.

      37.    Plaintiff has made multiple oral complaints to Adventure Outdoors’

management that due to violations of the ADA and ADAAG, she is unable to use

the restroom when present at the Property as a customer.

      38.    The Property has not been adequately maintained in operable working

condition for those features of facilities and equipment that are required to be

readily accessible to and usable by persons with disabilities in violation of section

28 C.F.R. § 36.211.

      39.    Upon information and good faith belief, Defendants fail to adhere to a


                                           11
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 12 of 15




policy, practice and procedure to ensure that all facilities on the Property are

readily accessible to and usable by disabled individuals.

      40.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      41.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      42.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      43.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      44.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      45.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily


                                         12
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 13 of 15




achievable because Defendants have the financial resources to make the necessary

modifications.

      46.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      47.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendants are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      48.    Plaintiff’s requested relief serves the public interest.

      49.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendants.

      50.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      51.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an order to modify the

Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:


                                          13
 Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 14 of 15




(a)   That the Court find ADVENTURE OUTDOORS, INC. in violation of

      the ADA and ADAAG as to each violation enumerated herein that is

      under its ownership, possession and/or control;

(b)   That the Court find J. WALLACE PROPERTIES, LLC in violation of

      the ADA and ADAAG as to each violation enumerated herein that is

      under its ownership, possession and/or control;

(c)   That the Court issue a permanent injunction enjoining Defendants

      from continuing their discriminatory practices;

(d)   That the Court issue an Order requiring Defendants to (i) remove the

      physical barriers to access and (ii) alter the subject Facility to make it

      readily accessible to and useable by individuals with disabilities to the

      extent required by the ADA;

(e)   That the Court award Plaintiff her reasonable attorneys' fees, litigation

      expenses and costs; and

(f)   That the Court grant such further relief as just and equitable in light of

      the circumstances.

                                Dated: January 15, 2021.

                                Respectfully submitted,

                                /s/Craig J. Ehrlich
                                Craig J. Ehrlich

                                  14
        Case 1:21-cv-00261-SCJ Document 1 Filed 01/15/21 Page 15 of 15




                                    Georgia Bar No. 242240
                                    The Law Office of Craig J. Ehrlich, LLC
                                    1123 Zonolite Road N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      15
